Citation Nr: 0608413	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  02-06 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right biceps tendon rupture prior to 
February 26, 2005.  

2.  Entitlement to an initial rating in excess of 30 percent 
on and after February 26, 2005. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from August 1976 to August 
1977 and from September 1998 to May 2000.  His DD Form 214 
also reflects an additional one year and two months of active 
service of unverified dates.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) St. 
Petersburg, Florida, that granted service connection for 
residuals of a right biceps tendon rupture and assigned a 10 
percent rating effective May 16, 2000.  

In September 2003, the Board remanded the case for additional 
development.  In April 2005, VA's Appeals Management Center 
Resource Unit in Bay Pines, Florida, assigned a 30 percent 
rating for residuals of a right biceps tendon rupture, 
effective from February 26, 2005.  The veteran has continued 
his appeal for a higher initial rating.  

Because a higher rating is potentially available and the 
issue of a higher rating was already in appellate status at 
the time of the April 2005 rating action, the Board will 
consider entitlement to a higher rating for the entire appeal 
period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Moreover, because the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
has recharacterized the issue shown on the title page to 
reflect the veteran's dissatisfaction with the initial rating 
assigned by the RO.  See Fenderson v. West, 12 Vet. App. 119, 
126-7 (1999).  

The Board further notes that the accredited representative 
noted in a Statement Of Accredited Representative In Appealed 
Case (VA Form 646), dated in June 2005, that the effective 
date for the assignment of the 30 percent evaluation should 
be effective from date of claim and indicated a notice of 
disagreement.  In view of the Board's favorable decision 
pursuant to the holding in Fenderson, supra, the issue of an 
earlier effective date is rendered moot.   

In August 2002, the veteran testified before a Veterans Law 
Judge who is no longer employed at the Board.  In October 
2005, the Board notified the veteran of his right to another 
hearing.  Because the veteran did not respond to the notice 
within 30 days, as requested in the letter, a new hearing is 
not necessary.  


FINDINGS OF FACT

1.  VA has fulfilled its duty to notify the veteran of the 
evidence necessary to substantiate the claim and to assist 
him by obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue.

2.  Right (major) elbow range of motion is from 40 to 145 
degrees; pronation and supination are unimpeded.  

3.  Additional functional impairment of the right elbow joint 
due to painful motion and fatigue on repetitive motion is 
shown.

4.  Moderately severe right (dominant) biceps muscle injury 
is manifested by weakness, muscle pain, and inability to keep 
up with work requirements. 

5.  Mild incomplete right ulnar nerve paralysis of the right 
(major) hand has been attributed by competent medical 
evidence to the service-connected right biceps tendon 
rupture.




CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent schedular rating 
for right elbow limitation of motion are met for the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b), 3.159, 4.1, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.68, 4.71, Plate I, § 4.71a, 
Diagnostic Code 5207 (2005).

2.  The criteria for an initial 30 percent schedular rating 
for residuals of a right biceps injury are met for the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.14, 4.55, 4.56, 4.68, 4.73, Diagnostic Code 5305 (2005).

3.  The criteria for an initial 10 percent schedular rating 
for right ulnar neuropathy are met for the entire appeal 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.14, 4.55, 4.56, 4.68, 4.124, 4.124a, Diagnostic Code 8516 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005).  VA has also undertaken to tell claimants to 
submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b) (2005).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

The RO provided a rating decision, statement of the case, and 
a supplemental statement of the case.  VA sent a VCAA notice 
letter in January 2005.  These documents provided notice of 
the law and governing regulations as well as the reasons for 
the determination made regarding his claim for a higher 
initial rating and indicate what evidence could substantiate 
the claim.  

The VCAA letters also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
reports are associated with the claims files.  All identified 
evidence has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A (b)-(d) (West 2002 & Supp. 2005).

VA provided required VCAA notice subsequent to the initial 
adverse decision, which could warrant a remand.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  In Short Bear v. 
Nicholson, 19 Vet. App. 341, (2005), the Court determined 
that only VA's failure to point out what evidence is needed 
to substantiate the claim would be unfairly prejudicial to 
the veteran.  In this case, the January 2005 letter to the 
veteran, at page 5, pointed out that evidence of worsening is 
needed to substantiate entitlement to an increased rating.  
While the current claim for a higher initial rating is not 
based on a worsening of the condition, any evidence of a 
worsening of the condition would help substantiate the claim.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
earlier effective date for the disability on appeal.  Despite 
the inadequate notice provided to the veteran on this matter, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, the 
veteran has been awarded service connection effective the day 
after separation from service and the Board granted increased 
ratings for entire appeal period.

Background

The veteran's DD Form 214 reflects that he worked in missile 
security as a guard. 

In March 2001, R. Eibert, M.D., reported that the right arm 
was severely impaired.  Prognosis was "guarded."  A 
February 2002 report from an Air Force Medical Corps surgeon 
notes right arm flexion and supination disability.  

According to a July 2001 VA orthopedic compensation 
examination report, passive right elbow range of motion was 
zero to 145 degrees with pain during last 20 degrees of 
extension.  The antecubital region was tender to palpation 
and the right biceps was weak.  The examiner felt that there 
was a 20 percent functional impairment in the right elbow.  
The right biceps was atrophied.  

An October 2001 Social Security Administration (SSA) 
examination report is significant in that Ramana Amar, M.D., 
noted that right grip strength was 28 KG, compared to 40 KG 
on the left.  The impression was partial avulsion of right 
biceps tendon at its radial insertion resulting in pain, 
decreased active range of motion of the right elbow and 
wrist, weakness in the right hand, and paresthesia of the 
right hand.  Right wrist range of motion was not supplied.  
The veteran was deemed unable to return to police work.

According to an August 2002 Air Force medical board 
examination report, the impressions were partial biceps 
rupture and pronator syndrome of the right upper extremity 
(Pronator syndrome is an entrapment neuropathy in which the 
median nerve or its anterior interosseous branch is 
compressed by strictures of the cubital fossa or by its 
passage between the heads of the pronator teres muscle, 
causing pain in the forearm and weakness or sensory deficits 
in the radial aspect of the hand. Dorland's Illustrated 
Medical Dictionary 1638 (28th ed. 1994)).  

In August 2002, the veteran testified that his right arm was 
not expected to improve.  He testified that right arm pain 
was constant and that he took 800 milligrams of Motrin(r) and 
10 milligrams of Vicodin(r) every four hours, as needed.  He 
reported right hand tingling.  He recalled that a November 
2001 VA examination was very short and that the examiner did 
not test for strength or range of motion.  He testified that 
he always wore an elbow brace when away from home.  He 
demonstrated his cast with a metal hinge.

In October 2002, Stuart Goldsmith, M.D., examined the veteran 
and reported that the right elbow had no pronator syndrome, 
but did need therapy.

A November 2002 VA orthopedic consultation report reflects 
that the veteran wore a brace that limited right elbow 
extension and thereby reduced pain.  Currently, the brace was 
wearing out and needed replacement.  The physician found that 
the right elbow joint lacked 25 degrees of full extension due 
to pain.  Right arm power and sensation were full, although 
the physician the noted complaints of right arm weakness in 
flexion and numbness of the thumb, index and long fingers of 
the right hand.  

The VA physician further noted that the right elbow would 
probably retain 50 percent of normal flexor power and 40 
percent of supination power.  Extension beyond 25 degrees was 
permanently blocked by a flexion contraction at the elbow.  
Therefore, the veteran was permanently unqualified for police 
work "or any other type of employment activity that requires 
the normal use of right upper extremity."  The impression 
was chronic biceps tear with median nerve entrapment at the 
elbow.  

In March 2003, Dr. Eibert reported that the right arm 
disability precluded lifting more than 5 pounds or twisting 
some door knobs and jar lids without severe pain.  Dr. Eibert 
said, "He is totally disabled from his old job."  

According to a February 2005 VA orthopedic examination 
report, the veteran was right-hand dominant and self-employed 
fixing computers in his home.  He wore a brace that 
restricted the right elbow joint to motion between 60 and 90 
degrees only.  Flare-ups of pain occurred weekly or twice 
weekly.  Overuse of the elbow increased pain to 9 on a 10-
point scale.  He used ice, rest, and heat for pain control.  
The right distal biceps was scarred.  There was significant 
right biceps weakness on flexion and on supination of the 
elbow.  Elbow extension and pronation strengths were full.  
Flexion was from 40 to 145 degrees, whereas a normal elbow 
flexes from zero to 145 degrees.  Full, normal elbow 
supination is from zero to 85 degrees and full, normal elbow 
pronation is from zero to 80 degrees were noted.  The 
physician felt that there was significantly weakened movement 
and excess fatigability secondary to deconditioning.  Painful 
motion was noted.  Repetitive movements reduced the ranges of 
motion by 25 degrees.

According to a February 2005 VA neurology compensation 
examination report, the right biceps tendon had ruptured 
during active service during lifting.  Surgery was 
considered, but not performed.  The veteran currently 
complained of intense pain in the cubital fossa.  Activity 
worsened the pain, but rest, heat, and medication improved 
the pain.  The first three right fingers were numb.  The 
veteran could lift no more than the weight of one gallon of 
liquid.  The right biceps circumference was 1.5 inches less 
than the left and muscle tone was decreased.  The right 
forearm and hand were hypertrophied, however.  The forearm 
measured 1.5 inches greater circumference than the left and 
the right hand was more muscular, a likely result of 
compensatory reaction.  The neurologist stated, "I also have 
the impression that the right triceps muscle appears to be of 
a decreased tone."  The neurologist found a contracture that 
precluded full extension of the elbow.  Palpation of the 
right fossa was painful.  Biceps strength was estimated at 
3/5.  Sensation in all right fingers and the thenar/palmar 
area was decreased.  Right biceps tendon reflex was 
significantly diminished.  

The VA neurologist noted that an electromyography (EMG) 
report confirmed right ulnar nerve compression at the elbow, 
mild right carpal tunnel syndrome, right biceps denervation, 
likely related to old injury.  The neurologist felt that the 
injury had aggravated all these disorders or they could be 
due to increased use of the distal area to compensate the 
proximal deficit.  

Analysis

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board considers the initial rating from the 
initial effective date forward rather than treating the claim 
as one for an increased rating.  Fenderson, supra.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records. 38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Dyspnea, tachycardia, nervousness, 
fatigability, etc., may result from many causes; some may be 
service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2005); see 
also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. 
§ 4.14).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry is not 
to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The residuals of a right biceps tendon rupture have been 
rated 10 percent disabling prior to February 26, 2005, and 30 
percent disabling since then under Diagnostic Code 5209-5305.  
The Board must determine whether there is a basis to assign a 
greater rating at any time during the appeal period.  Because 
disabilities of the right elbow joint, the right biceps 
muscle, and the right ulnar nerve have been associated with 
the service-connected disability, the Board will address 
each.

According to the examination reports, the range of motion of 
the right elbow joint has varied; however, the Board will use 
the most recent data contained in the November 2005 VA 
orthopedic examination report, as it appears to be more 
complete.  With the elbow brace removed, the right elbow 
range of motion was from 40 to 145 degrees of flexion.  The 
report mentioned that pronation and supination were 
unimpeded, although the Board notes that a March 2001 private 
medical report and a November 2002 VA consultation reflect 
that supination would be weakened.  An August 2002 Air Force 
report mentioned pronator syndrome, which causes pain in the 
forearm according to Dorland's, while an October 2002 report 
found no pronator syndrome.  The Board will take these 
symptoms into consideration below.

Diagnostic Code 5206 offers evaluations to 50 percent for 
limitation of flexion of the forearm of the major side.  
38 C.F.R. § 4.71, Plate I, § 4.71a, Diagnostic Code 5206 
(2005).  Because full range of flexion of the right elbow is 
shown, there is no need to consider a rating under Diagnostic 
Code 5206.

Under Diagnostic Code 5207, a noncompensable evaluation is 
assigned where there is limitation of extension of the 
forearm to less than 45 degrees.  A 10 percent evaluation is 
assigned where there is limitation of extension of the 
forearm to 45 degrees.  38 C.F.R. § 4.71, Plate I, § 4.71a, 
Diagnostic Code 5207 (2005).

Comparing the above range of motion with the rating criteria 
of Diagnostic Code 5207, it is clear that extension limited 
to 40 degrees warrants a noncompensable rating; however, with 
consideration of the DeLuca criteria, because repetitive 
movement further reduced the ranges, the criteria for a 10 
percent rating for limitation of extension is more nearly 
approximated.  The Board will therefore assign a separate 10 
percent rating for right elbow limitation of extension for 
the entire appeal period under Diagnostic Code 5207.

Diagnostic Code 5209 offers a 60 percent rating for flail 
joint of the major elbow.  Diagnostic Code 5209 also offers a 
20 percent rating for a fracture of the elbow joint of either 
the major or minor side, where there is marked cubitus varus 
(bent inward) or cubitus valgus (bent outward) deformity, or 
where there is an ununited fracture of head of radius. 
38 C.F.R. § 4.71a, Diagnostic Code 5209 (2005).  There 
appears to have been no fracture, therefore, Diagnostic Code 
5209 need not be considered.  

Turning to a rating for muscle injury, the evidence reflects 
that the right biceps tendon rupture caused weakness and 
atrophy of the right biceps, which appears to be the only 
muscle affected.  The biceps is included in Muscle Group V.

Injury to Muscle Group V is rated under Diagnostic Code 5305.  
This muscle group performs elbow supination (rotating the 
forearm so that the outstretched hand is palm-up).  Muscle 
Group V also aids in stabilizing the shoulder joint and, most 
importantly, it flexes the elbow.  The muscles included in 
this group are (1) the biceps; (2) the brachialis; and (3) 
the brachioradialis.  38 C.F.R. § 4.73, Diagnostic Code 5305.  

According to Diagnostic Code 5305, a moderately severe Muscle 
Group V injury warrants a 30 percent rating for the dominant 
side.  A severe disability of Muscle Group V warrants a 50 
percent rating for the dominant side.  38 C.F.R. § 4.73, 
Diagnostic Code 5305.  

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a) (2005).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2005).  

According to § 4.56, an open or comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved, unless for certain locations the 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a) (2005).  Because no open or comminuted 
fracture has been shown, this subsection does not apply.  

The type of injury associated with a slight muscle disability 
is described as a simple muscle wound.  Significantly, a 
slight muscle disability results in no impairment.  Because 
the veteran' right biceps tendon rupture has resulted in 
measurable impairment, the Board must consider a greater 
rating.

Injury associated with a moderately severe muscle disability 
is described as being from through-and-through or deep 
penetrating wounds by a small high-velocity missile or a 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  History should include prolonged hospitalization 
in service for treatment of the wound and consistent 
complaints of the cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Tests of 
strength, endurance, or coordination movements compared with 
the corresponding muscles of the uninjured side demonstrate 
positive evidence of impairment.  Palpation of the muscles 
shows loss of deep fascia or of muscle substance or soft 
flabby muscles in the wound area, with moderate loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles as compared with the sound side.  38 C.F.R. § 4.56(d) 
(3).  

Hospitalization in service for treatment of the injury is not 
shown, but consistent complaints of the cardinal signs and 
symptoms of muscle disability are shown, and, there is 
evidence of inability to keep up with work requirements.  
Tests of strength, endurance, or coordination movements 
compared with the corresponding muscles of the uninjured side 
demonstrate impairment.  Biceps muscle atrophy is shown.  
Thus, the right biceps injury is at least moderately severe.  

Injury associated with a severe disability of muscles 
includes a through and through or deep penetrating wound due 
to high velocity missile, or large or multiple low velocity 
missiles, or with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  The history and complaint should include 
cardinal signs and symptoms of muscle disability (loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement) 
worse than those shown for moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements.  Objective findings show ragged, depressed, and 
adherent scars indicating wide damage to muscle groups in the 
track of the missile.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
Palpation of the muscles shows loss of deep fascia or of 
muscle substance or soft flabby muscles in the wound area.  
38 C.F.R. § 4.56(d) (4).  

In this case, a through and through or deep penetrating wound 
due to high velocity missile, or large or multiple low 
velocity missiles, or with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, or intermuscular 
binding and scarring is not shown.  Cardinal signs and 
symptoms of muscle disability (loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement) are shown, but 
they are not worse than those shown for moderately severe 
muscle injuries.  Inability to keep up with work requirements 
is clearly shown, which is a manifestation of both moderately 
severe and severe injury.  Objective findings do not show 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups.  On the other hand, tests of strength and 
endurance compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function, as the 
right arm should not lift more than 5 pounds. 

The chief symptoms in this case are loss of power in flexing 
the elbow, in supination of the forearm, painful use, and 
inability to keep up with work requirements.  These 
manifestations appear more nearly approximate the criteria 
for a moderately severe injury.  Thus, a 30 percent rating 
must be granted.  

Painful right elbow joint motion was considered in the 10 
percent rating assigned under Diagnostic Code 5207 and pain 
is again being considered under Diagnostic Code 5305.  The 
rule against pyramiding is not violated here, as any elbow 
joint pain elicited during a range of motion test is separate 
and distinct from the biceps muscle pain elicited when the 
biceps muscle is used in lifting, in pronating and supinating 
the forearm, and in stabilizing the shoulder.  Esteban, 
supra.  

38 C.F.R. § 4.73 requires that when evaluating a muscle 
disability involving loss of use of an extremity, 38 C.F.R. 
§ 3.350 must be considered to determine whether the veteran 
may be entitled to special monthly compensation.   In this 
case, loss of use of the right upper extremity is not shown.  

Turning to neurologic deficits, there is evidence of right 
hand and finger sensory deficits.  A November 2002 VA 
examination report notes median nerve entrapment at the 
elbow; however a November 2005 EMG showed ulnar nerve 
compression at the elbow.  The November 2005 VA neurology 
examination report reflects diminished sensation in all the 
fingers of the right hand.  Because the neurologist reported 
that this represented ulnar nerve compression, the Board will 
consider a rating under Diagnostic Code 8516.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  Absent organic 
changes, the maximum rating will be moderate, unless sciatic 
nerve involvement is shown.  38 C.F.R. § 4.123 (2005).

Neuralgia, cranial or peripheral, is usually characterized by 
a dull and intermittent pain, of typical distribution, so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2005).  

[With the exceptions noted, disability from the following 
diseases and their residuals may be rated from 10 percent to 
100 percent in proportion to the motor, sensory, or mental 
function.  Consider especially psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, and etc., referring 
to the appropriate bodily system of the schedule.  With 
partial loss of one or more extremities from neurological 
lesions, rate by comparison with mild moderate, severe, or 
complete paralysis of peripheral nerves] 38 C.F.R. § 4.124a.  

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries 
indicates a degree of lost or impaired function that is 
substantially less than that which is described in the 
criteria for an evaluation for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral combine with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

Complete paralysis of the ulnar nerve results in "Griffin 
Claw" deformity, due to flexor contraction of ring and 
little fingers, atrophy very marked in dorsal interspace and 
thenar and hypothenar eminences; loss of extension of ring 
and little fingers, cannot spread the fingers (or reverse), 
cannot adduct the thumb; flexion of wrist weakened.  Complete 
paralysis warrants a 60 percent rating for the major hand.  
Incomplete severe paralysis of the major hand warrants a 40 
percent rating.  Incomplete moderate paralysis of the major 
hand warrants a 30 percent rating.  Incomplete mild paralysis 
of the major hand warrants a 10 percent rating.  Neuritis of 
the ulnar nerve is rated in similar fashion under Diagnostic 
Code 8616.  Neuralgia of the ulnar nerve is rated in similar 
fashion under Diagnostic Code 8716.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8516, 8616, 8716.

The Board finds that service-connected right ulnar nerve 
entrapment causes sensory deficits in the right hand that 
more nearly approximate the criteria of mild incomplete 
paralysis.  Thus, a separate 10 percent rating under 
Diagnostic Code 8516 must be granted.  

After considering all the evidence of record, the Board finds 
that the evidence favors a 30 percent rating for injury to 
Muscle Group V, a 10 percent rating for limitation of 
extension of the right elbow, and a 10 percent rating for 
mild incomplete right ulnar nerve paralysis.  These 
manifestations have not significantly improved or worsened 
during the appeal period, therefore a staged rating need not 
be considered.  

The combined rating for a disability shall not exceed the 
rating for the amputation at the elected level, were 
amputation to be performed.  For example, the combined 
evaluations for loss of use of the major arm below insertion 
of deltoid shall not exceed an 80 percent evaluation, 
according to 38 C.F.R. § 4.71a, Diagnostic Code 5122.  
38 C.F.R. § 4.68 (2005).  The ratings granted above do not 
violate this rule.  

The provisions of 38 C.F.R. § 3.321(b) (2005) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App. 
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  Although the veteran cannot 
work as a policeman, the evidence submitted thus far does not 
show that all forms of substantially gainful employment are 
precluded.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 




ORDER

An initial 10 percent rating for right elbow limitation of 
motion is granted for the entire appeal period.  

An initial 30 percent rating for residuals of a right biceps 
injury is granted for the entire appeal period.  

An initial 10 percent rating for right ulnar neuropathy is 
granted for the entire appeal period.  



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


